Citation Nr: 0946119	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  07-15 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1986 to September 1993.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which denied the Veteran's service connection 
claims for left ear hearing loss and tinnitus.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) in San 
Antonio, Texas in August 2008.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.

In a February 2009 decision, the Board remanded the Veteran's 
claims for further evidentiary development.  Such was 
achieved, and the Veteran's claims were readjudicated by the 
VA Appeals Management Center (AMC) in October 2009.  The 
Veteran's claims folder has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The record shows by clear and unmistakable evidence that 
the Veteran's left ear hearing loss pre-existed his 
enlistment in 1986.

2.  The medical evidence of record does not show that the 
Veteran's left ear hearing loss increased in severity during 
his active duty service from 1986 to 1993.  

3.  The record does not show by clear and unmistakable 
evidence that the Veteran's tinnitus pre-existed his 
enlistment in 1986.

4.  The medical and other evidence of record indicates that 
the Veteran's tinnitus has existed continuously since his 
military service.

CONCLUSIONS OF LAW

1.  With respect to the Veteran's hearing loss, the statutory 
presumption of soundness on enlistment has been rebutted by 
clear and unmistakable evidence of a pre-existing left ear 
hearing loss disability.  38 U.S.C.A. §§ 1111, 1132 (West 
2002); 38 C.F.R. § 3.304 (2009).

2.  Service connection for left ear hearing loss not 
warranted.  38 U.S.C.A  §§ 1110, 1111, 1131, 1132, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).

3.  With respect to the Veteran's tinnitus, the statutory 
presumption of soundness on enlistment has not been rebutted 
by clear and unmistakable evidence.  38 U.S.C.A.  §§ 1111, 
1132 (West 2002).

3.  The Veteran's tinnitus was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to service connection for left 
ear hearing loss and for tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As noted in the Introduction above, the Board remanded the 
Veteran's hearing loss and tinnitus claims in February 2009 
for further evidentiary development.  More specifically, the 
Board instructed the agency of original jurisdiction (AOJ) to 
obtain the Veteran's National Guard treatment records [the 
Board notes that some of the 
Veteran's National Guard audiological treatment reports were 
already in the record.].  VA was also to afford the Veteran 
an audiological examination to determine the etiology of his 
hearing disabilities.

The AOJ requested additional service treatment records from 
the St. Louis Records Management Center on March 9, 2009.  On 
March 11, 2009, the Center responded, indicating that no 
further records were found.  Additionally, the Veteran 
underwent a VA audiological examination in May 2009, and the 
examination report is associated with the Veteran's claims 
file.  The AOJ denied the Veteran's claims in the above 
referenced October 2009 SSOC.

Thus, the Board's remand instructions have been fully 
complied with to the extent possible.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).
  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 21, 2005, including evidence of "a relationship 
between your disability and an injury, disease, or event in 
military service."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
March 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised in the VCAA letter that VA would assist him in 
obtaining relevant records from any Federal agency, including 
records from the military and VA Medical Centers.  The 
Veteran was also advised in the letter that a VA examination 
would be provided if necessary to decide his claims.  With 
respect to private treatment records, the March 2005 letter 
informed the Veteran that VA would make reasonable efforts to 
obtain non-Federal evidence.  Included with the letter was a 
copy of VA Form 21-4142, Authorization and Consent to Release 
Information, and the Veteran was asked to complete this 
release so that VA could obtain private treatment records on 
his behalf.

The March 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2005 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the Veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a March 28, 2006 letter from the RO.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in June 2005.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2006 
Dingess letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in a March 2007 statement of the case 
(SOC), and the above-referenced October 2009 SSOC.         
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a 
timing error may be cured by a new VCAA notification followed 
by a readjudication of the claim].  
The Veteran testified before the undersigned in August 2008, 
and has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the Veteran's service treatment records, and 
VA and private treatment records have been associated with 
the claims folder.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA audiological 
examinations in April 2005 and May 2009.  The reports of 
these examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative, and he 
testified before the undersigned VLJ in August 2008.  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for left ear hearing 
loss.  

Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).    

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2009).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.     § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's 
burden of showing that the condition was not aggravated by 
service is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 [as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service].  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.     38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.             38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease. Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown,     4 Vet. App. 304, 306-07 (1993); Hunt 
v. Derwinski, 1 Vet. App. 292 (1991).



Analysis

The Veteran is seeking entitlement to service connection for 
left ear hearing loss.
He is not seeking service connection for right ear hearing 
loss.  Pertinently, the medical evidence of record fails to 
demonstrate the existence of right ear hearing loss at any 
time during or following the Veteran's service, and the 
Veteran does not claim otherwise.  Accordingly, the Board 
will focus its analysis on the Veteran's left ear hearing 
loss alone.

The Board initially observes that the Veteran currently has 
left ear hearing loss, so the matter of the existence of the 
disability is not in dispute.  See the April 2005 VA 
examiner's report, page 1 [diagnosing "mild to moderate 
conductive hearing loss in the left ear"].  

Presumption of soundness

The record indicates that left ear hearing loss was noted on 
the Veteran's February 1986 enlistment medical examination.  
Audiological testing at the examination demonstrated left ear 
hearing thresholds of 30 Db at 500, 2000, and 3000 Hz.  The 
Veteran was placed on an "H-2" profile due to this hearing 
deficit.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) [observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service); the 
"H" reflects the state of the "hearing and ear".]

Subsequent service treatment records specifically indicate 
that the Veteran underwent left ear surgery prior to 
enlistment at age six to repair a tympanic membrane 
perforation, and that the Veteran had had longstanding 
conductive hearing loss.  See a May 30, 1990 Audiology 
Consultation Sheet; see also an April 15, 1993 History & 
Physical examination report.  

The service medical records thus go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998). There is clear 
and unmistakable evidence that a hearing deficit pre-existed 
the Veteran's military service.  The Veteran does not appear 
to contend otherwise.  

Consequently, as there is evidence of a hearing deficit in 
the February 1968 enlistment physical examination report, as 
well as clear and unmistakable evidence in the form of the 
Veteran's service medical records that a hearing deficit pre-
existed the Veteran's entry into service, the statutory 
presumption of soundness is rebutted.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2009).

Aggravation

The Board must next determine whether the Veteran's pre-
existing left ear hearing loss increased in severity during 
his active military service, thereby triggering the 
presumption of aggravation.  See Maxson v. West, 12 Vet. App. 
453 (1999) [the presumption of aggravation is generally 
triggered by evidence that a pre-existing disability has 
undergone an increase in severity in service]; see also 
Sondel v. West, 13 Vet. App. 213 (1999).

As noted above, aggravation is characterized by an increase 
in the severity of a disability during service, and a finding 
of aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.          See Jensen and Hunt, both supra.  

The Veteran asserts that his left ear hearing loss became 
worse during his active duty service due to exposure to loud 
noises, as well as due to a repeat tympanoplasty surgery to 
repair his left eardrum, occurring in May 1993.                    
See the August 2008 hearing transcript, pages 4-7.  

There is only one medical opinion of record that addresses 
the matter of aggravation, namely the opinion of the May 2009 
VA examiner.  After a thorough review of the Veteran's 
medical history, the examiner specifically concluded that 
"there is no clear evidence that would support any claim 
that the veteran's time in the military caused any 
aggravation of his hearing loss [which] was more likely than 
not as a result of his childhood ear disease and its 
associated progression over time."  See the May 2009 VA 
examiner's report, page 3. 

The May 2009 VA examiner stated that the Veteran's service 
records demonstrated "significant variability in the 
audiograms from year to year, with no clear correlation to 
any single event or significant reliable trend."  

The Board adds that despite these fluctuating left ear 
hearing thresholds in service, the Veteran's audiological 
test results upon enlistment in 1986 and upon separation in 
1993 are virtually identical.  See the Veteran's February 
1986 enlistment examination report [noting left ear hearing 
thresholds of 30, 25, 30, 30, and 25 Db at 500, 1000, 2000, 
3000 Hz, and 4000 Hz respectively]; see also the Veteran's 
August 1993 separation examination report [noting left ear 
hearing thresholds of 
30, 30, 15, 30, and 25 Db at 500, 1000, 2000, 3000, and 4000 
Hz respectively].    

Addressing the Veteran's in-service left eardrum surgery, the 
VA examiner pertinently noted that although the Veteran's 
service treatment records document a left ear perforated 
eardrum in service, "[t]here is no history of any new ear 
trauma to explain this perforation, and therefore it must 
have been a continuation of the perforation from age 6 or a 
complication of subsequent ear disease prior to his military 
service."  The examiner concluded that given the Veteran's 
long standing history of ear disease, and the lack of any 
history of acute ear infections or trauma in service, it is 
"more likely than not that the perforation noted in October 
of 1992, as well as all of the related symptoms, were due to, 
or as a result of, or continuation of the ear disease dating 
back to childhood and not as a result of any treatment, 
illness or event in the military."

There is no medical evidence of record contrary to the 
conclusions of the May 2009 VA examiner.  The Veteran has had 
ample opportunity to secure medical evidence in his favor and 
submit the same to VA, to include an additional 60 days 
afforded by the undersigned VLJ at the August 2008 hearing.  
He has not done so.                   See 38 U.S.C.A. § 
5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].

The only other evidence in the claims file alleging that the 
Veteran's pre-existing left ear hearing loss was aggravated 
during service is the Veteran's own statements.  Although it 
appears to be undisputed that his hearing did fluctuate in 
service, as discussed above the medical evidence demonstrates 
that it was essentially unchanged.  The veteran's subjective 
opinion is far outweighed by the objective audiology test 
results as well as the examiner's opinion.  

Because the evidence of record indicates that there was no 
increase in disability during service, the Board finds that 
the presumption of aggravation is not for application.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).  
Thus, service connection is not warranted.

Conclusion

In conclusion for reasons and bases stated above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's left ear hearing loss claim. The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus.

The law and regulations pertaining to service connection and 
the presumption of soundness are detailed above and need not 
be repeated.

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2009).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2009); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Analysis

Initial matter - presumption of soundness

The Board initially notes that unlike the Veteran's pre-
existing left ear hearing loss, which was identified via 
audiological test results on the Veteran's February 1986 
enlistment examination, the Veteran's currently diagnosed 
tinnitus was not identified upon enlistment or for a number 
of years thereafter.  An October 26, 1990 in-service 
Consultation Report specifically noted "hearing loss prior 
to entry [into] service . . . No            tinnitus . . . 
."  The Veteran has testified that he does not recall any 
ringing, buzzing, or tinnitus prior to service.  See the 
August 2008 hearing transcript, page 8.  

The record contains the May 2009 VA medical examination 
report, in which the VA examiner found that although the 
Veteran's tinnitus was initially noted in service, "it 
preceded his time in the military and was more likely than 
not due to or as a result of his ear disease and perforation 
dating back to childhood."  See the May 2009 VA examiner's 
report, page 3; see also the December 2006 Addendum to the 
April 2005 VA examiner's report [noting a similar 
conclusion].  Crucially, there is no evidence of record, 
aside from the VA examiners' respective opinions, which 
suggests that the Veteran's tinnitus had its onset at any 
time other than military service.  Significantly, the May 
2009 VA examiner stated that the Veteran's tinnitus 
"preceded his time in service" without referencing any 
medical evidence indicating as such.  Indeed there is none.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."]

In short, there is no "clear and unmistakable evidence" of 
record demonstrating that the Veteran's tinnitus existed 
prior to service.  See VAOPGCPREC 3-2003 (July 16, 2003); see 
also Wagner, supra.  The presumption of soundness upon 
enlistment has therefore not been rebutted with respect to 
this issue.  

Discussion

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran currently has tinnitus.  See 
the April 2005 VA examiner's report, page 1.  

With respect to Hickson element (2), in-service disease or 
injury, it is also undisputed that the Veteran was diagnosed 
with tinnitus in-service.                       See an 
October 26, 1992 in-service Consultation Report.  

Finally, with respect to Hickson element (3), medical nexus, 
the Board believes that service connection may be granted 
based on continuity of symptomatology.  
See 38 C.F.R. § 3.303(b), discussed above.

The Veteran was first diagnosed with tinnitus in October 
1992, during service.  Subsequent medical records dated in 
May 1993, in August 2002, and in September and October 2003 
show continued complaints and diagnoses of tinnitus.   
Additionally, at an April 2005 VA examination, the Veteran 
specifically indicated that he had periodic tinnitus once a 
week, and that his tinnitus began "about 15 years ago 
following his firing [an] M60 machine gun."  See the April 
2005 VA examiner's report, page 1.  [The Board observes in 
this connection that the Veteran's MOS was infantry.]  The 
Veteran has since continued to complain of tinnitus.  

Based on the above-cited evidence, the Board has no reason to 
doubt the Veteran's assertions that he has experienced 
tinnitus on a continuous basis since leaving military 
service.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Continuity of symptomatology is therefore 
established.  Element (3), and therefore all elements, has 
been satisfied.  The benefit sought on appeal, service 
connection for tinnitus, is accordingly allowed.


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


